DETAILED ACTION

Response to Arguments
The Examiner withdraws the 35 USC 112(b) Rejections of Claims 4, 9, 10 and 12. With respect to Claim 4, the relationship between the turns of the coil to each other is now clearly defined. The way that the limitations of Claim 9 have been integrated into Claim 6, as well as the cancellation of Claim 9 have removed the clarity issue. Since there is no longer any clarity issue with the subject matter of now cancelled Claim 9, the 35 USC 112(b) rejection of Claim 10 is withdrawn. In Claim 12, by striking out “signal” and replacing it with “AC voltage”, the clarity issue is removed as the language of Claim 12 is consistent with Claim 11.

Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive.
On Pages 7-8, the Applicant argues:

    PNG
    media_image1.png
    283
    641
    media_image1.png
    Greyscale

.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Kesil (US 8,547,110) in Figure 6 teaches a coil 62 surrounding a hollow insulator 64. Kesil teaches in Column 2, Lines 60-64: “Proposed systems and methods are able to detect very small changes not only in mono-compositional structures and fluids but also in most of multi-composition materials, multi-layers structure and liquids with dissolved and/or homogenized constituencies.” 
Miller (US 4,942,354) in Figure 4 teaches an open circuit potential sensor 17 contained within hollow insulator 18. Miller in Column 4, Lines 4-23 teaches: “As regards steel corrosion, the measured electrical potentials were found to correspond as follows:

    PNG
    media_image2.png
    145
    682
    media_image2.png
    Greyscale
”

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Kesil in view of Miller by having the insulator is a hollow insulator, and the construction structure corrosion measurement sensor assembly further comprises an open circuit potential (OCP) sensor inside the hollow insulator because the open circuit voltage leads to a determination of whether there is no corrosion, incipient corrosion or substantial corrosion in the rebar as taught by Miller (Col 4: 4-23).




On Page 9, the Applicant argues:

    PNG
    media_image3.png
    540
    637
    media_image3.png
    Greyscale

The Examiner disagrees.
Kumar (“Sensor Systems for Corrosion Monitoring in Concrete Structures”) on Pages 557-8 teaches a single device with four sensors that are used to determine parameters related to the corrosion of steel. These four parameters are the open circuit potential, eddy current, resistivity and the level of chloride ions. In Figure 9, on page 559, a LabVIEW front panel is shown with four graphs, each representing one of the four parameters on the y-axis and time on the x-axis. One of ordinary skill in the art would be motivated to create a single score representative of overall corrosion and would be able to normalize the values of each of the four parameters based on a relative level of corrosion, appropriately weight the normalized value for each of the parameters, and take an average of the four parameters to obtain a single correlation score. This yields the benefit of not having to look at four different values in order to determine a level of corrosion; instead, one could look at the single corrosion score and make a determination as to whether the steel needs to be replaced or rehabilitated.
Figures 5-7 of Kumar show the critical parameters of a voltage representative of an eddy current, a voltage representative of a chloride concentration, and the resistivity with respect to different conditions. Miller in the table in Column 4, Lines 18-22 gives value ranges of open circuit voltage that are indicative of relative levels of corrosion. The prior art gives at least some indication of the critical parameters and possible ranges with respect to corrosion.
Thus, the modification to Kumar to average the voltage measured by the eddy-current sensor and the voltage measured by the open circuit potential sensor to measure the voltage change is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in producing a single overall corrosion score that allows operators to know when to repair or rehabilitate the rebar.

Claim 6 is amended to import the limitations of Claim 9, without importing the limitations of intervening Claims 7 and 8. Therefore, Claim 6 as now claimed is previously unexamined. The amendment to Claim 6 necessitates a new grounds of rejection. Thus, Claim 6 is now being rejected over Zhao (CN 107132179) in view of Kumar. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kesil et al. (US Patent 8,547,110 B2, Pub. Date October 1, 2013, herein Kesil) in view of Miller (US Patent 4,942,354, Pub. Date July 17, 1990).

    PNG
    media_image4.png
    484
    442
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    279
    388
    media_image5.png
    Greyscale


Regarding Claim 1, Kesil teaches:
A construction structure corrosion measurement sensor assembly (Col 3: 4-11, This invention primarily relates to wide variety sensor systems and methods for measuring physical parameters and/or chemical constituencies and their distribution in targeted composite object: solid, liquid, gaseous or their combination. The invention can be used practically in all industries, including:... metallurgy) comprising an eddy-current sensor (Col 8: 20-25, For conductive objects, both solid and fluid, the equivalent electrical circuit 16 can have only two resulting parameters L and R. These parameters consider resistance to both vortex conductive and ionic current flows caused by vortex electric field E and energy dissipation occurs due to eddy currents (FIG. 4).) comprising: 
an insulator (63, Fig 6, Col 8: 40-41, a support member 63 which is generally formed as a short tube made from non-conductive material); and 
a coil (62, Fig 6, Col 8: 50-51, a sensing coil 62) surrounding an outer periphery of the insulator (63, Fig 6), wherein
the insulator is a hollow insulator (63, Fig 6, Col 8: 40-41, a support member 63 which is generally formed as a short tube made from non-conductive material), 
Kesil does not teach:
the construction structure corrosion measurement sensor assembly further comprises an open circuit potential (OCP) sensor inside the hollow insulator
However, Miller teaches:
the construction structure corrosion measurement sensor assembly further comprises an open circuit potential (5, Fig 4, Col 4: 1, voltmeter 5) (OCP) sensor (16, 17, Fig 4, Col 4: 3-5, As the reference electrode 16, it is possible to use any suitable reference electrode, in particular an electrode of the Cu/CuSO4 type defined above.) inside the hollow insulator (18, Fig 4, Col 4: 13-14, an insulating material 18, for example a plastic coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kesil in view of Miller by having the construction structure corrosion measurement sensor assembly further comprises an open circuit potential (OCP) sensor inside the hollow insulator because the open circuit voltage leads to a determination of whether there is no corrosion, incipient corrosion or substantial corrosion in the rebar as taught by Miller (Col 4: 4-23).

Regarding Claim 4, Kesil teaches:
the coil (62, Fig 6) is wound such that its turns are in contact with each other (Fig 6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kesil in view of Miller and further in view of Tada et al. (US Pre-Grant Pub 2012/0088438 A1, Pub. Date April 12, 2012, herein Tada).
Kesil and Miller do not teach the limitations of the Claim.
However, Tada teaches:
the coil (73, Fig 7) is wound around the outer periphery of the insulator (71, Fig 5A) in two or more layers (five rows and two layers (ten turns), Fig 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kesil in view of Tada by having the coil is wound around the outer periphery of the insulator in two or more layers because plural layers arranged in plural rows improves eddy current sensor sensitivity by bringing the sensor close to the object being measured eddy current sensor sensitivity is improved as taught by Tada (par 0057).

Claims 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 107132179 A, Pub. Date September 5, 2017, herein Zhao) in view of Kumar et al. ("Sensor Systems for Corrosion Monitoring in Concrete Structures"; Pub. Date May 29, 2006; Sensors & Transducers Magazine; Vol 67, Issue 5; Pg 553-560).
Regarding Claim 6, Zhao teaches:
A construction structure (7, Fig 1, par 0020, The part of the steel bar being monitored) corrosion measurement method (par 0019, Fig. 1 is a schematic diagram of an integrated evaluation device and method for the corrosion state of steel bars) comprising: 
positioning a sensor assembly (3, Fig 1, par 0020, point type high frequency eddy current sensor) next to a rebar (7, Fig 1, par 0020, The part of the steel bar being monitored) inside a construction structure (par 0024, In the manufacturing process of reinforced concrete facilities, before pouring concrete... the point-type high frequency eddy current sensor 3 are preset in the reinforced concrete facilities that need to be monitored) in parallel with and adjacent to the rebar (7, Fig 1); 
applying a voltage to the sensor assembly (Par 0028, The eddy current detector 5 regularly turns on the excitation point high-frequency eddy current sensor 3); 
measuring a voltage generated by an eddy current (par 0028, monitor and collect the eddy current detection signal) resulting from the rebar adjacent to the sensor assembly (par 0028, on the outer surface of the monitored steel bar part 7); 
Zhao does not teach:
measuring a voltage by an open circuit potential (OCP) sensor of the sensor assembly
However, Kumar teaches:
measuring a voltage by an open circuit potential (OCP) sensor of the sensor assembly (Pg 557, To fulfill the above requirement an integrated sensor system was designed with the following components: -Potential sensor: Open circuit potential by Hg/HgO sensor); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Kumar by having measuring a voltage by an open circuit potential (OCP) sensor of the sensor assembly because measuring the open circuit potential of steel allows one to determine how much the potential of rebar has shifted in the cathodic direction as taught by Kumar (Pg 557).

Zhao and Kumar do not teach:
a voltage measured by the eddy-current sensor and a voltage measured by the open circuit potential sensor are averaged so as to measure a voltage change
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao, Kesil, Miller and Kumar by having a voltage measured by the eddy-current sensor and a voltage measured by the open circuit potential sensor are averaged so as to measure a voltage change because it is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in calculating a total corrosion score by giving a weight to each of the values given by the potential sensor, eddy current sensor, resistivity sensor and chloride ion sensor and averaging the weighted values such that a single score is produced that represents the overall measurement of corrosion instead of having to look at four different values to assess the corrosion of the rebar. Tracking such a score over time represents the voltage change output by all of the sensors, as well as the corrosion of the rebar over time, and this would allow operators to know when to repair or rehabilitate the rebar.

Regarding Claim 10, Zhao and Kumar do not teach:
the voltage measured by the eddy-current sensor and the voltage measured by the open circuit potential sensor are averaged after endowing one of the voltages with a weight
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao, Kesil, Miller and Kumar by having the voltage measured by the eddy-current sensor and the voltage measured by the open circuit potential sensor are averaged after endowing one of the voltages with a weight because it is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in calculating a total corrosion score by giving a weight to each of the values given by the potential sensor, eddy current sensor, resistivity sensor and chloride ion sensor and averaging the weighted values such that a single score is produced that represents the overall measurement of corrosion instead of having to look at four different values to assess the corrosion of the rebar. Tracking such a score over time represents the voltage change output by all of the sensors, as well as the corrosion of the rebar over time, and this would allow operators to know when to repair or rehabilitate the rebar.

Regarding Claim 11, Zhao teaches:
the voltage change (par 0028, monitor and collect the eddy current detection signal; (par 0028, The system 6 produces a time variation curve of the amplitude parameter in the eddy current detection signal. When the amplitude of the eddy current detection signal becomes smaller, it indicates that the outer surface of the monitored steel bar part 7 has rust or oxide layer.) is obtained by generating an AC voltage at a specific frequency by a function generator (5, Fig 1, par 0028, The eddy current detector 5 regularly turns on the excitation point high-frequency eddy current sensor 3) and by measuring a voltage of an eddy current (par 0028, monitor and collect the eddy current detection signal) generated by the sensor assembly (3, Fig 1).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kumar and further in view of Kesil.
Regarding Claim 7, Zhao and Kumar do not teach the specific structure of the eddy current sensor in detail.
However, Kesil teaches:
the sensor assembly (Col 5: 6-7, FIG. 6 depicts a sectional view of one embodiment of the impedance sensor (cylindrical type) of the present invention.) configured to measure the eddy current (Col 8: 20-25, For conductive objects, both solid and fluid, the equivalent electrical circuit 16 can have only two resulting parameters L and R. These parameters consider resistance to both vortex conductive and ionic current flows caused by vortex electric field E and energy dissipation occurs due to eddy currents (FIG. 4).) comprises an insulator (63, Fig 6, Col 8: 40-41, a support member 63 which is generally formed as a short tube made from non-conductive material) and a coil (62, Fig 6, Col 8: 50-51, a sensing coil 62) surrounding an outer periphery of the insulator (63, Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao and Kumar in view of Kesil by having the sensor assembly configured to measure the eddy current comprises an insulator and a coil surrounding an outer periphery of the insulator because such a insulative support structure that is thin has minimum permittivity at high RF frequency and minimizes the sensor capacitance and leads to a more accurate measurement as taught by Kesil (Col 8: 38-44).

Regarding Claim 12, Zhao does not teach the specific frequency range of 3.3-4.9MHz generated by the function generator.
However, Kesil teaches:
the signal generated by the function generator (11, Fig 1, Col 7: 51, frequency sweep 11) has a frequency of 3.3-4.9MHz (Col 9: 1-3, The range can be divided in two diapasons: a. operating frequencies <50 MHz that are used for measuring conductive objects).
Kesil further teaches in Column 4, Lines 21-43:
“The procedure for constructing of composition sensing system is described below: A) preparing a set of samples with known composition of target constituents that cover possible variations of object under test; B) determining an electrical impedance spectrum for each of said samples by scanning over a wide frequency range; C) analyzing of said spectra to find set of frequencies, at which difference between said spectra correlates with change of target constituents portion and said constituents contribute to impedance with different proportion, wherein number of selected frequencies should be at least equal to number of explored constituents; D) constructing a set of sensors with operating frequencies based on the results of step C; E) assembling said set of sensors in proximity to object under test; F) collecting and storing calibration data using set of samples prepared at the step A; and G) elaborating and implementing a data processing algorithm.”
Kesil in the citation of Column 4 above and the Instant Application in paragraphs 80 and 81 teach similar methodologies for determining an operating frequency for the coil, namely, sweeping the coil’s transmitting frequency in a sample with a first condition, and then sweeping the coil’s transmitting frequency in a sample with a second condition, and then subtracting the frequency responses of the two samples and determining at which frequencies the responses diverge, and selecting those frequencies. Then the coils are designed to resonate at those frequencies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao and Kesil by having the signal generated by the function generator has a frequency of 3.3-4.9MHz because it is a frequency range that is effective for measuring conductive objects such as rebar as taught by Kesil (Col 9: 1-3) and because “it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 [CCPA 1955]), such as the sweeping of frequency ranges in varying conditions, and finding the difference between the spectra in those varying conditions to determine frequencies of interest.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kumar and further in view of Kesil and further in view of Miller.
Zhao, Kumar and Kesil do not teach the limitations of the Claim.
However, Miller teaches:
measuring a voltage (5, Fig 4, Col 4: 1, voltmeter 5) by an open circuit potential (OCP) sensor (16, 17, Fig 4, Col 4: 3-5, As the reference electrode 16, it is possible to use any suitable reference electrode, in particular an electrode of the Cu/CuSO4 type defined above.) provided inside the insulator (18, Fig 4, Col 4: 13-14, an insulating material 18, for example a plastic coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao and Kesil in view of Miller by having measuring a voltage by an open circuit potential (OCP) sensor provided inside the insulator because the open circuit voltage leads to a determination of whether there is no corrosion, incipient corrosion or substantial corrosion in the rebar as taught by Miller (Col 4: 4-23).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kumar and further in view of Sodano ("Development of an Automated Eddy Current Structural Health Monitoring Technique with an Extended Sensing Region for Corrosion Detection"; June 1, 2007; Structural Health Monitoring; Vol 6, Issue, 2; pp 111-117).
Zhao and Kumar do not teach how far the eddy current sensor is away from the rebar.
However, Sodano teaches:
the rebar and the sensor assembly are spaced apart from each other by a distance of 0.12cm or less (Pg 113, The sensors were then bonded to specimens; Pg 113, The system uses a small coil bonded to the surface of the structure that has a high frequency current flowing through it.; Pg 114, The eddy current sensor was constructed by winding a coil along the surface of the structures, as shown in Figure 2, then bonding it using an epoxy adhesive.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao and Kumar in view of Sodano by having the rebar and the sensor assembly are spaced apart from each other by a distance of 0.12cm or less because such a sensor is capable of sensing damage in a region far larger than the size of the sensor as taught by Sodano (Pg 114).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        08/25/2021

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868